Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Remarks filed on 17 August 2020, as well as the Request for Continued Examination filed on 18 September 2020.  As directed by the Amendment, claims 1, 11, and 16 have been amended, and claim 21 has been added.  Claims 1-2 and 4-21 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2020 has been entered.

Response to Arguments
The arguments presented on pages 9-11 of the Remarks filed on 17 August 2020 have been fully considered by the Examiner.  These arguments, while persuasive, are based either directly or indirectly upon newly amended features in the independent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al., (US 2016/0259426, hereinafter "Yuen" (previously cited) in view of Smith et al., "Integrating Planning and Dialogue in a Lifestyle Agent," IVA 2008, LNAI 5208, pp. 146-153, 2008, hereinafter “Smith” (previously cited) and further in view of Ahmed et al. (US 2015/0251074, hereinafter “Ahmed”).

Regarding claim 1, Yuen discloses [a] method for providing a redirection, the method comprising: receiving information associated with an activity; (Yuen, Fig. analyzing the information to identify a first pattern and a second pattern; (Yuen, ¶ [0093] “The stationary position [corresponds to first pattern] can be defined to require that the device be maintained in a non-moving or stationary state for a predefined length of time”; Yuen, ¶ [0092] “a message can be displayed on the display of the device in response to detection of a movement of the device [corresponds to second pattern] from a stationary position [corresponds to first pattern]”) generating a customized recommendation model for the second pattern based on the first pattern […]; (Yuen, ¶ [0125] “a message may be selected based on the activity or inactivity of the user as determined via the activity monitoring device; if the device has been resting without movement for an extended period of time, then the message displayed in response to detected movement may be selected to encourage the user to engage in fitness activity or otherwise engage with the device, such as ‘walk me’.") in response to a detected trigger indicating a transition to the second pattern from the first pattern, assessing context factors to verify the transition to the second pattern without interrupting the first pattern; (Yuen, ¶ [0094] “the and based on the verification, (Yuen, ¶ [0125] “a message may be selected based on the activity or inactivity of the user as determined via the activity monitoring device”; “if the device has been resting without movement for an extended period of time, then the message displayed in response to detected movement [above the predetermined threshold as described above] may be selected to encourage the user to engage in fitness activity or otherwise engage with the device, such as ‘walk me.’”) determining a recovery plan for […] one or more of mental stimuli, physical stimuli, and social stimuli. (Yuen, ¶ [0125] “a message may be selected based on the activity or inactivity of the user as determined via the activity monitoring device; if the device has been resting without movement for an extended period of time, then the message displayed in response to detected movement [above the predetermined threshold as described above] may be selected to encourage the 
While Yuen discloses generating a customized recommendation model for the second pattern based on the first pattern as described above, Yuen does not explicitly disclose wherein the customized recommendation model is generated based on, for each transition from the second pattern to the first pattern, correlating feedback information associated with a respective second pattern with positive performance measurements of a respective first pattern after transitioning to the respective first pattern from the respective second pattern

-or-
Determining a recovery plan for the second pattern to improve performance in the first pattern following transition from the second pattern by applying the customized recommendation model, the recovery plan comprising one or more of mental stimuli, physical stimuli, and social stimuli correlated to positive performance in the first pattern, and providing the redirection for the second pattern including the determined recovery plan

-or-
receiving feedback information associated with the second pattern and performance measurements of the first pattern;

wherein the customized recommendation model is generated based on, for each transition from the second pattern to the first pattern, (Ahmed, ¶ [0079] In one embodiment, the sensors may be used to recognize sleep based on a temperature drop, GSR data, lack of activity according to data collected by the accelerometer, and reduced heart rate as measured by the heart rate monitor. The body temperature, in conjunction with heart rate monitoring and motion, may be used to interpret whether a user is sleeping or just resting, as body temperature drops significantly when an individual is about to fall asleep), and how well an individual is sleeping as motion indicates a lower quality of sleep. The body temperature may also be used to determine whether the user is exercising and to categorize and/or analyze activities.” [The system may recognize user states such as sleep and exercising (corresponds to claimed “first pattern” and “second pattern”, as well as transitions between states [corresponds to claimed “each transition from the second pattern to the first pattern”] and the quality of sleep] 
correlating feedback information associated with a respective second pattern Ahmed, ¶ [0164] “A recovery score or indicator provides an accurate indication of the level of recovery of a user’s body and health after a period of physical exertion.”; Ahmed ¶ [0186] “A feedback panel 1538 associated with the workout panel 1514 may present information on the intensity score and the exercise routines performed by the user during a selected period of time including, but not limited to, quantitative information, qualitative information, feedback, recommendations on future exercise routines, and the like.” [The system may collect feedback after a period of exercise, including an “intensity score.”]
with positive performance measurements of a respective first pattern after transitioning to the respective first pattern from the respective second pattern; (Ahmed, ¶ [0194] “Based on analysis of the quantitative health parameters monitored during the exercise routine [corresponds to claimed “second pattern”], the feedback panel 1580 may also present qualitative information 1586 on the user's sleep [corresponds to claimed “first pattern”. Such information may indicate, for example, that the user's maximum heart rate for the day's exercise was the highest ever recorded during sleep. The feedback panel 1580 may also present cautionary indicators 1588 to warn the user of future anticipated health events, for example, a sign of overtraining and a recommendation to get more sleep ( e.g., if the user awoke many times during sleep and/or if the user moved around during sleep.” [The method correlates characteristics of an exercise period with qualitative information about a user’s subsequent sleep period.]

Ahmed further teaches determining a recovery plan for the second pattern to improve performance in the first pattern following transition from the second pattern by applying the customized recommendation model, the recovery plan comprising one or more of mental stimuli, physical stimuli, and social stimuli correlated to positive performance in the first pattern, (Ahmed, ¶ [0177] “Optionally, in an exemplary embodiment, the analytics system may automatically generate or adjust an exercise routine or regimen based on the user's actual recovery scores ( e.g., to recommend lighter exercise for days during which the user has not recovered sufficiently). This process may also use a combination of the intensity and recovery scores.” [The system may automatically generate or adjust exercise routines 
and providing the redirection for the second pattern including the determined recovery plan (Ahmed, ¶ [0156] “In one embodiment, the analytics system may automatically generate, store and display an exercise regimen customized based on the recovery scores of the user alone or in combination with the intensity scores.”)

-and-

receiving feedback information associated with the second pattern; (Ahmed, ¶ [0050] “Both the wearable system and the website allow a user to provide feedback regarding his/her day, exercise and/or sleep, which enables recovery and performance ratings.” [Feedback regarding exercise (corresponds to claimed “second pattern”) and sleep (corresponds to claimed “first pattern”)]; 
and performance measurements of the first pattern Ahmed ¶ [0192] “The sleep panel 1522 may include information on health parameters of the user during sleep including, but not limited to, an overlaid graph 1573 of heart rate and movement during sleep, statistics 1574 on the maximum heart rate, minimum heart rate, number of times the user awoke during sleep, average movement during sleep, a sleep cycle indicator 1576 showing durations spent awake, in light sleep, in deep sleep and in REM sleep, and a sleep duration graph 1578 showing the number of hours slept over a period of time.” [health parameters during sleep correspond to claimed “performance 

	Ahmed is analogous art, as it is in the field of monitoring user wellness and also determining a user’s transitions between states such as sleep, rest, and exercise.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the activity recommendation of Yuen with the customized exercise recommendation and sleep quality analysis of Ahmed, the benefit being that “the analytic system may automatically generate, store, and display an exercise regimen customized based on the intensity scores of the user” (Ahmed, ¶ [0156]

Yuen further does not disclose and when a user repeatedly rejects a recommended activity for the recovery plan, updating the customized recommendation model to recommend a modified or different recovery plan based on the context factors and the received feedback information. 

Smith teaches and when a user repeatedly rejects a recommended activity for the recovery plan, updating the customized recommendation model to recommend a modified or different recovery plan based on the context factors and the received feedback information. (Smith, pg. 149, § 4 and Fig. 3, “User utterances, whether they answer a system question or express a preference, are used to update the activity model. Whenever the user’s reply is incompatible with the current activity model (because it rejects the current proposal, or expresses a preference which is not part of the current task decomposition), this will trigger a replanning step, re-generating the activity model so as to retain those tasks which have been accepted and producing alternatives compatible with the user’s preference. Re-planning takes place regularly throughout an interaction cycle [the system is operable to re-plan in response to repeated rejections by the user of suggested activities]. Fig. 3 describes an example of re-planning, corresponding to the dialogue of Fig. 1.”; “When the system suggests cycling as a means of transportation, the user rejects it invoking the weather (“it is raining”) [corresponds to context factors] and providing an alternative option (train travel). This additional information leads to re-planning and the generation of a new activity model (Fig. 3, bottom)” [corresponds to a modified or different recovery plan].  

Smith is analogous art, as it is directed to the task of recommending activities to a user and possibly modifying those recommendations based on user feedback.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the activity suggestion of Yuen with the 

Claims 11 and 16 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of Yuen and Smith as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein analyzing further comprises: identifying triggers that indicate a transition from the first pattern to the second pattern; (Yuen, ¶ [0094] “In one embodiment, a weighted combination (e.g., a weighted sum) of motion sensor outputs is defined and compared against a predefined threshold. In this manner, certain types of movements may be prioritized over others for purposes of identifying movement from a stationary state” ; “Yuen, ¶ [0095] “For example, in one embodiment, a distance moved is determined for the device, and the device is defined to be in a stationary state so long as the distance moved by the device does not exceed a predefined distance threshold.” [detected motion above a predetermined threshold (perhaps as a weighted sum of various types of motion) is used as a trigger to indication a transition from a stationary state to a non-stationary state)] and determining context factors associated with the first pattern that are inconsistent with the second pattern. (Yuen, ¶ [0094-95] [as discussed above, the weighted combinations of inputs from various sensors such as accelerometers, gravitometers, and gyroscopes [correspond to context factors], along 

Claims 12 and 17 recite similar limitations as claim 2, and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 5, The combination of Yuen and Smith as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the customized recommendation model is generated using machine-learning associated with one or more of training data, user preferences, environmental controls, clinical guidelines, safety regulations, and social graphs. (Yuen, ¶ [0118] when the activation logic determines that a motion-activated message is to be displayed, then selection logic is engaged to select a message from the message data store for presentation; Yuen, ¶ [0134] the selection engine may select messages based on the user profile associated with a user of the activity monitoring device.  Ibid. The profile may define various pieces of information about the user, such as age, gender, height, weight, preferences, etc.)

Claims 13 and 18 recite similar limitations as claim 5, and are rejected under the same rationale as applied to claim 5 above.

claim 6, the combination of Yuen and Smith as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the detected trigger indicating a transition to the second pattern is based on one or more of tracking a user's body movements, location, and eye gaze. (Yuen, ¶ [0107] a recognizable motion can be detected and may be configured to trigger display of a motion-activated message.  Ibid., Such a motion of the device may be that resulting from simultaneous lifting an pronation of the user's forearm)

Regarding claim 7, the combination of Yuen and Smith as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein assessing context factors to verify the transition to the second pattern comprises identifying one or more of sensed data, pinpoint data, and environment data associated with the first pattern that override the trigger.  (Yuen, ¶ [0094-95] the weighted combinations of inputs from various sensors (i.e. sensed data) such as accelerometers, gravitometers, and gyroscopes, along with predetermined threshold(s) may be used to determine that although motion has been detected, the detected motion is of such low significance or is likely unintentional and therefore does not represent a transition from a stationary state to a non-stationary store and does not warrant the display of a motion-activated message; Yuen, ¶ [0116-117] the activation logic will not trigger a motion-activated message during a time period for which an event is scheduled in a calendar of the user, such as a meeting or other type of event; the activation logic also will not trigger a motion-activated message when it is determined that the user is engaged in an activity during which it is expected that the user will be unavailable to 

Claims 14 and 19 recite similar limitations as claim 7, and are rejected under the same rationale as applied to claim 7 above.

Regarding claim 8, the combination of Yuen and Smith as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the information includes one or more of sensed data, pinpoint data, and environment data. (Yuen, ¶ [0094-95] the weighted combinations of inputs from various sensors (i.e. sensed data) such as accelerometers, gravitometers, and gyroscopes, along with predetermined threshold(s) may be used to determine that although motion has been detected, the detected motion is of such low significance or is likely unintentional and therefore does not represent a transition from a stationary state to a non-stationary store and does not warrant the display of a motion-activated message)

Regarding claim 9, the combination of Yuen and Smith as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the information comprises one or more of location data, physiological data, computer usage, phone usage, and sensor data. (¶ [0143] the information collected for use by the selection engine includes demographic user data such as height or weight, as well as the user's location and and aspects of the locality of the user, such as the user's location being associated with a park; ¶ [0072] biometric sensors can be used to 

Regarding claim 10, Yuen as applied to claim 1 above discloses [t]he method of claim 1.  Further, Yuen discloses wherein the feedback information comprises one or more of a duration for returning to the first pattern, tracking co-presence of another user, user location data, user survey, and post-break activity; (¶ [0146] the displayed motion-activated message may ask the user about a prior or current event [corresponds to user survey])

Claims 15 and 20 recite similar limitations as claim 10, and are rejected under the same rationale as applied to claim 10 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen and Ahmed in view of Smith and further in view of Dugan et al., (US 2011/0065504, hereinafter "Dugan") (previously cited)

Regarding claim 4, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  
The above combination does not disclose wherein the recovery plan includes displaying an electronic game that directs a user to a location within a workplace setting.  
wherein the recovery plan includes displaying an electronic game that directs a user to a location within a workplace setting. (Dugan, ¶ [0052] “the computing device used to execute the video game may be portable and may be transported by the exerciser during exercise.  Thus, the exerciser may not necessarily be tied to a specific location during video game play.  For instance, the exerciser may be required to do pushups at a first location, and then jog a predetermined distance away from the first location and arrive at a second location.  The exercise may then be required to perform another exercise at the second location.  An exerciser may play the video game outside of his/her home at any number of locations (e.g. park, track, gym, etc.), and transport the computing device during exercise.”  [the video game is operable to be used in a workplace setting as one of the “any number of locations.”  Alternatively, the user’s workplace may include (or be) a park, track, or gym.]
Dugan is analogous art, as it addresses the task of encouraging physical user activity via prompts from a portable electronic device
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wearable, display-equipped electronic activity monitor of Yuen and its activity recommendations with the “exergaming” video game of Dugan, the benefit being that the “exerciser may not necessarily be tied to a specific location during video game play,” as cited by Dugan at ¶ [0052].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen, Smith, and Ahmed and further in view of Noble (US 9,094,539).

claim 21, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.

The above combination does not teach wherein the detected trigger indicating a transition to the second pattern is based on eye gaze.
Noble teaches wherein the detected trigger indicating a transition to the second pattern is based on eye gaze (Noble, 8:4-17 “Some embodiments enable the device to enter an intermediate mode upon determining that the user of the electronic device is in an awake state or is otherwise at an intermediate level of attention.  In this example, the device 304 determines that the user 302 has woken up (e.g. by observing the user’s pupil movements) […] Some embodiments enter the intermediate mode upon detecting different types of triggers or upon detecting a different set of triggers.  In one instance, the device may enter an intermediate mode upon detecting a gaze in the direction of the device from any person and/or a rise in the user’s body temperature.”) [A device may detect that a user has woken up (corresponds to a transition to a second pattern) based on triggers including the user’s pupil movements and/or the direction of a user’s gaze.]

Noble is analogous art, as it is directed to the task of detecting a user’s transition from one state to another (e.g. from sleep to wakefulness)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pupil movement and gaze tracking of Noble with the user state transition of Yuen, the benefit being that eye gaze and pupil 304 determines that the user 302 has woken up (e.g. by observing the user’s pupil movements) […] Some embodiments enter the intermediate mode upon detecting different types of triggers or upon detecting a different set of triggers.  In one instance, the device may enter an intermediate mode upon detecting a gaze in the direction of the device from any person and/or a rise in the user’s body temperature.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SCOTT R GARDNER/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126